PER CURIAM.
W. C. Zapf, plaintiff and counter-defendant below appeals an order of circuit court declaring certain municipal tax deeds void for lack of proper execution and lack of proper notice. We find no error.
Sections 194.43 and 194.44, Florida Statutes, F.S.A. apply also to municipalities and require strict compliance. See also McLeod v. Williams, 1917, 73 Fla. 338, 74 So. 408, 410; Certain Lots Upon Which Taxes Are Delinquent v. Town of Monticello, 1947, 159 Fla. 134, 31 So.2d 905; cf. § 14 (35) Chapter 57-1331, Acts of 1957, Charter of the City of Fort Pierce.
Affirmed.
ALLEN, Acting C. J., WHITE, J., and BARKDULL, THOMAS H., Jr., Associate Judge, concur.